Citation Nr: 1539536	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  10-14 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for prostate cancer to include as a result of exposure to ionizing radiation and zinc chromate. 

3. Entitlement to an initial disability rating greater than 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from June 1959 to June 1965. 

This case comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction of the appeal has since been transferred to the RO in St. Louis, Missouri. 

The Veteran testified before the undersigned Veterans Law Judge at a Board Videoconference hearing in August 2011.  A transcript of this proceeding has been associated with the claims file.

This case was previously before the Board in December 2011, at which time it was remanded for further development of the record. 

When the Veteran filed his claims for service connection, he was living in Arkansas and was represented by the Arkansas Department of Veterans Affairs.  While his claim was being decided, he moved to Missouri, and his claims file was transferred to the jurisdiction of the St. Louis VARO.  However, throughout his appeal, he has continued to be represented by the Texas Veterans Commission. 

The issue of entitlement to service connection for bilateral hearing loss and prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

Throughout the appeal period, the Veteran's PTSD is primarily manifested by depressed mood, anxiety, panic attacks (weekly or less often), and chronic sleep impairment; it does not more nearly approximate occupational and social impairment with reduced reliability and productivity. 


CONCLUSIONS OF LAW

The criteria for an initial disability rating greater than 30 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, DC 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With regard to the service-connection issues decided herein, to the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran given the favorable nature of the Board's determinations.

With regard to the initial rating claim for PTSD, VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, as well as information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran's appeal for a higher rating stems from the initial grant of service connection; the Federal Circuit and the U.S. Court of Appeals for Veterans Claims have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  As an initial matter, all relevant evidence necessary for an equitable resolution of the Veteran's initial rating claims for PTSD has been identified and obtained to the extent possible.  In this regard, VA treatment records have been obtained.  Additionally, the Veteran submitted statements on his behalf and also provided testimony at the August 2011 Board hearing. 

In regard to the hearing, the Court has held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim and (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record. Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).  During the hearing, the undersigned adequately identified the issues on appeal, and information was solicited regarding the nature and severity of the Veteran's PTSD. See Transcript (Tr.).  Additionally, information was solicited at the hearing about any additional evidence that might be available that had not been submitted; a remand was further provided to the Veteran to conduct further development regarding this issues. Accordingly, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been complied with.

Further, the Veteran in this case was provided with multiple VA examinations with regard to his PTSD.  The Board finds that, collectively, these reports are adequate for rating purposes and that a remand for another VA examination is unnecessary. See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).  Accordingly, these examinations are sufficient so as to facilitate an informed assessment of the Veteran's disability throughout the appeal period, and there is no duty to obtain yet another VA examination. See 38 C.F.R. §§ 3.327, 4.2 (2015).

The Board is also satisfied that there has been substantial compliance with the Board's prior remand. See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the appellant the right to substantial, but not strict, compliance with that order.).  With respect to the remand, a subsequent VA examination was conducted in 2015, as requested; further, as noted above, the examination is adequate for rating purposes.  Thus, the Board is satisfied that there has been substantial compliance with all prior remand directives, and the Board may proceed to adjudicate this portion of his appeal at this time.

Disability Rating Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In an appeal for a higher original rating after an initial award of service connection, all the evidence submitted in support of a veteran's claim is to be considered.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted. Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2. 

Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks an initial evaluation in excess of 30 percent disabling for PTSD. The Veteran's PTSD disability is currently evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of examination.  It is the responsibility of the rating specialist to interpret reports of examinations in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2. 

Under the provisions of Diagnostic Code 9411 a rating of 30 percent is assignable for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events). 

A rating of 50 percent is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A rating of 100 percent is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a GAF score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability. See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). Id. 

Analysis

In March 2009 the Veteran was afforded a VA examination.  The examiner diagnosed PTSD, and assigned a GAF score of 60.  The Veteran denied receiving any current psychiatric treatment although he was taking an antidepressant which had been prescribed by his primary care physician nine years prior.  The Veteran described very occasional nightmares; avoidance of crowds; loss of interest in activities; sadness/depression; and irritability.  He stated that he had been married five times and that he had a few friends.  He was currently employed as a hospital security guard; he stated that he was generally able to control his anger/irritability there, although there were times that he became inpatient.  

Mental status examination revealed that the Veteran was alert, oriented, and cooperative.  His mood was anxious and depressed and his affect was constricted. His thoughts were clear and goal oriented.  There was no evidence of delusions or hallucinations.  His cognitive abilities, including capacity for memory and judgment, were intact.  Grooming and hygiene were appropriate.  Speech and communication were appropriate.  There were no obsessional rituals or paranoia.  The Veteran did describe some hypervigilance and markedly increased levels of anxiety approaching the level of panic when exposed to stimuli that reminded him of his traumatic in-service experience.  He denied any suicidal ideation. 

The record reflects ongoing VA psychiatric treatment for PTSD from 2009 to 2015.  

In a November 2009 VA mental health treatment note, the Veteran reported that his PTSD was well-controlled with Bupropion and Trazodone.  

A December 2009 VA treatment note indicated that the Veteran was sleeping well but having nightmares about the in-service motor vehicle accident (i.e., the PTSD stressor incident).  Symptoms included intrusive thoughts, irritability, anger issues, depressed mood, constricted affect, fair judgment, good insight, and assessment of longstanding depression with interest in therapy to deal with grief around his friend's death.  A GAF of 55 was assigned.  

In a January 2010 VA mental health treatment note the Veteran reported increased irritability and stress "due to company he works for is being bought out."  He stated that the "not knowing what to expect from the new company" was frustrating.  He stated that he was very close to hitting a co-worker.  Otherwise, he presented in clean casual clothing; he was alert and oriented; his mood and affect were within the normal range; his thoughts were expressed in a clear and logical manner; and he denied suicidal/homicidal ideation.  He was again seen later that month, and he was noted to be stable with improved mood.  

In February 2010 the Veteran reported decreased stress and improved mood since his quitting his job as a security guard; he stated that he would be going to back to work in March for a different security firm.  

In March 2010, the Veteran reported that he had been doing very well and was feeling better since losing his job.  He stated that he felt like a weight had been lifted off of his shoulders.  He was not irritable; he was sleeping well and more social; his insight and judgment were good; his affect was bright; and impulse control was good.  A GAF of 80 was assigned.  It was noted that his depression and PTSD were stable and he was being discharged from the Mental Health Clinic to be followed in primary care to manage stable condition with current medication. 

A March 2010 VA treatment note indicated that the Veteran was doing much better. It was noted that he lost his job due to company change and filed for Chapter 13, but that he was handling it very well.  It was noted that he had been working around the house and yard and felt "like weight of world is off my shoulders."  Mood was stable.  He was laughing and not irritable.  He was sleeping well and being more social, noting that he was getting ready to go to a couple of family events and was looking forward to them.  He was getting along well with his wife ("She thinks he is new man.").  A GAF of 80 was assigned. 

In August 2011 the Veteran testified before the undersigned Veterans Law Judge.  With respect to his PTSD symptomatology, he testified that he has "too many panic attacks" and that the condition had worsened.  

An August 2011 VA telephone psychiatric note indicated that the Veteran felt "a little more irritable."  He stated that he had talked with wife and she felt like the irritability started back in November when she became ill and he had to take care of her for many months.  He reported restless sleep and depression.  He denied suicidal or homicidal ideation.  Buspirone was increased at bedtime for restless sleep.  The Veteran agreed to PTSD therapy. 

In an August 2011 VA treatment note, it was noted that the Veteran was treated several days prior at a private hospital for symptoms of a stroke (e.g., he was unable to finish a sentence, had difficulty with word finding, problems with balance, and problems figuring out how to do things, etc.).  His wife stated that he had been getting lost driving, having difficulty doing the bills, and forgetting what he is supposed to be doing.  There was an increase in irritability.  Mental status examination revealed that speech was clear, coherent, poverty, with difficulty with word finding.  Mood was depressed and anxious.  Thoughts and perceptions were coherent, circumstantial and vague at times, blocking at times, and unable to finish a thought at times.  He denied hallucinations, delusions, preoccupation with violence, homicidal or suicidal ideation or intent, or obsessions.  Insight was poor.  Recent and remote memory were impaired.  A GAF of 51 was assigned. 

A September 2011 VA telephone psychiatric note indicated that the Veteran was sleeping well and that his nightmares had decreased.  He stated that he was feeling better.  He denied SI/HI. 

A September 2011 VA telephone psychiatric note indicated that the Veteran had another episode of being confused/not knowing where he was and wrecked his car.  He stated that he had no memory of the car accident.  He underwent an MRI.  The psychiatric note indicated that the current cognitive problems/deficits did not "sound like a psychiatric problem."  He denied suicidal or homicidal ideation, but was very frustrated at not knowing what is going on with him.

A September 2011 VA internal medicine note diagnosed episodic confusion and bizarre behavior likely related to cognitive dysfunction and underlying dementia made worse by recent changes in his psychiatric medications.  There was also evidence of a cerebrovascular accident (CVA).  A VA neurology note later month attributed the symptoms to partial complex epilepsy. 

A November 2011 VA mental health note indicated that the Veteran presented for psychotherapy due to recent decline as a result of a "stroke" and development of a seizure disorder.  The Veteran reported increased irritability as well as anger outbursts.  The examiner stated that the Veteran "may have needs that cannot be accommodated by psychotherapy."  Mental status examination revealed that the Veteran was neatly groomed and cooperative.  Speech was spontaneous and without abnormality.  His mood was anxious and his affect was moderately constricted with moderately decreased range and intensity and appropriate to content.  Thoughts were coherent logical and goal directed.  Thought content was primarily related to recent stressors.  There were no flight of ideas; no apparent delusions; no auditory or visual hallucinations; and no suicidal or homicidal ideation.  A GAF of 50 was assigned. 

A December 2011 treatment note indicated that the Veteran complained of explosive anger episodes.  He requested to be placed back on Xanax or something similar.  He denied depression and suicidal thoughts.  

A March 2012 VA neuropsychological examination was conducted for diagnostic clarification of possible cognitive dysfunction related to a history of alcoholism, head injury, PTSD, and/or suspected partial complex seizure.  Overall, the results of the neuropsychological examination indicated that the Veteran was exhibiting some impairment with regard to language ability specifically and processing of verbal information.  He also exhibited some frontal weakness with mental control, but had intact conceptual abilities.  His memory was impaired for verbal information, and specifically verbal information without context to aid in learning and retrieval.  The examiner stated that that the Veteran's pattern of performance with regard to verbal memory impairment was consistent with medial temporal impairment.  Additionally, if the Veteran did, in fact, experience a stroke "in this area, we would expect some language difficulties, which would be consistent with what the test results indicate."  The diagnosis was mild neurocognitive disorder and PTSD and depressive disorder (both by history).  A GAF score of 55 was assigned. 

A May 2012 VA mental health note reflected that the Veteran was "better" and that his sleep was "pretty well."  He reported shooting his bow, working with his chickens, and working in the yard and the house.  It was noted that his wife did not think that he was completely back to normal (presumably after his stroke/epilepsy episodes).  Neither the Veteran nor his wife thought that he had a seizure and wondered what his Depakote level was.  They wanted to see if the Depakote could be decreased further.  The Veteran stated, "I think I was withdrawing from everything."  He denied suicidal or homicidal ideation but noted that he became angry when his puppy dug up a newly planted tree and described some emotional lability.  The overall assessment was that his mood and cognition were improved and that that appeared to be due to lower dose of divalproex.  The Veteran wanted to leave psychiatric meds "as is" and wanted to talk to his neurologist about his Depakote dose (used for seizures).  The Veteran stated that increased sertraline made him suicidal the last time he tried it.  A GAF of 61 was assigned.

A September 2012 VA mental health note reflected that the Veteran had been hunting, cutting down trees, and building a chicken coop.  His sleep was fair to good.  It was noted that an increase in sertraline had helped his mood and he seemed happier and did not overreact.  No SI/HI were present.  A GAF of 65 was assigned. 

A February 2013 VA mental health note reflected that the Veteran recently underwent lumbar spine surgery, which was greatly successful, and he continued to do well.  He stated that he had been more social lately, going to church several times a week.  He described having a "very good" relationship with his wife.  He stated that he had experienced dreams lately of "jumping off a roof" to his death, but he denied any suicidal thinking or intent.  Mental status examination revealed that he was appropriately dressed and grooming was adequate.  The Veteran was cooperative and willing to engage in the interview.  Speech was of normal rate and volume, and no difficulties of significance were noted in either expressive or receptive language.  He did ramble some and got off track at times. Eye contact was good.  Recall and memory were adequate. The Veteran was oriented to person, place, time and circumstances.  Mood was pleasant, affect was appropriate to the topic of conversation.  Thought processes appeared to be logical and coherent. No signs of thought disorganization, pressured speech, looseness of associations, flight of ideas, or ideas of reference were observed.  No perseverations, obsessions, or compulsions were evident.  Thought content was unremarkable and appropriate, and verbalizations included necessary detail.  There was no evidence of delusions or hallucinations, no suicidal or homicidal ideation.  Attention and concentration were adequate.  Judgment and insight were fair.

In March 2013, the Veteran reported that he came through his back surgery very well and was quite pleased.  He indicated that he made a deeper spiritual commitment this last week in church.  Mental status examination was largely normal. 

In June 2013, the Veteran talked about his goal of going back to work both for financial reasons but also because he wants something productive to do with his time.  The Veteran stated that his mood had improved significantly and that he was much less irritable than he was at the beginning of treatment.  Disturbed sleep was reported.  Mental status examination did not reveal any significant abnormalities.  

In March 2014, the Veteran reported that he had enjoyed the hunting he did this winter (shot a buck and a doe with a rifle and a crossbow).  The examiner noted some word finding difficulty at times and his wife stated that his temper "still gets the best of him." Takes lorazepam three times per day whether he needs it or not.  Mental status examination did not reveal any significant abnormalities; mood was euthymic to mild dysphoria.  The assessment was that the Veteran was "doing well."

In August 2014, the Veteran stated that he was "not so good."  He cited to legal reasons (a civil suit with his ex-wife).  Mood was dysphoric, anxious, and angry; affect was restricted.  Insight and judgment were fair.  He denied SI/HI.  Medications were continued.  

In September 2014, the Veteran's wife reported that he was "better."  The Veteran reported occasional nights of poor sleep and occasional problems with his temper.  He stated that he had been out hunting.  He denied SI/HI. Sleep and appetite were better.  Mood was noted as mildly dysphoric ("appears to be baseline; he is much less dysphoric than last two meetings").  The remainder of the mental status examination was largely normal. 

In December 2014, the Veteran stated that he was upset that he was unable to hunt this year because of his legs, although he did keep busy with his lawn mower, stating, "I keep busy putzing around the yard."  Sleep was "most of the time pretty good" but poor in the last week because of his URI.  Temper was generally good "except when he hurts."  He denies SI/HI.  Mood was euthymic.  No other significant abnormalities were noted during mental status examination.  

In March 2015, the Veteran reported that he was not in a good mood due to ongoing problems with a neighbor.  He stated that he rode his lawnmower down the road to look at trees on his property and his neighbor complained and called the sheriff.  Four weeks ago he had a TIA and was told to cut back on his working as a security guard which had done for 6 weeks prior to the TIA.  With respect to pleasurable activities, the Veteran noted that he had chickens, hens, and roosters.  Judgement and insight were good.  Mood was mildly dysphoric and affect was restricted.  No other significant abnormalities were noted during mental status examination.  

In March 2015 the Veteran was afforded a VA examination.  The examiner diagnosed PTSD, assigned a GAF score of 61.  The examiner characterized the Veteran's social and occupational impairment as moderate in nature, with "mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication."  Among the diagnostic criteria for PTSD, the Veteran had recurrent distressing dreams, avoidance of reminders, persistent negative emotional state, irritable behavior, and exaggerated startle response.  Symptoms included depressed mood, anxiety, suspiciousness, panic attacks occurring weekly or less often, chronic sleep impairment, and disturbances of motivation and mood.  The examiner noted that the Veteran had reported being easily angered by minor events among his neighbors and that he would benefit from anger management training.  He also noted that the Veteran was currently struggling with financial stress issues; however, the examiner stated, "To his credit, he appears to have a very supportive marriage."  The Veteran described his marriage as "great."  With respect to occupational history, the Veteran stated that he had been working as a security guard up until February 2015, at which time he suffered a stroke "that forced him to quit the job." 

In this case, the evidence does not indicate that the Veteran experiences occupational and social impairment with reduced reliability and productivity, deficiencies in most areas, or total occupational and social impairment (i.e., a 50, 70, or 100 percent rating) such that a disability rating greater than 30 percent is warranted for the Veteran's service-connected PTSD under DC 9411. See 38 C.F.R. § 4.130, DC 9411 (2015).  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to a disability rating greater than 30 percent for PTSD.  The Veteran's complaints of anxiety and episodes of periodic depression, panic attacks (occurring weekly or less often), and sleep impairment are contemplated in the assigned rating.  The frequency, severity, and duration of these symptoms are likewise contemplated in the assigned rating and are consistent with the assigned GAF scores assigned throughout the appeal period (the majority of which have been above 60 and reflect mild, and at most, moderate, symptomatology).  

For example, the Veteran complained on one or two occasions of suicidal ideation with no plan but he has denied such symptoms on substantially more other occasions. See, e.g., VA Mental Health Records, generally.  The Veteran has reported depression or depressed mood on occasion, but it has never been characterized or described as near-continuous in nature.  Additionally, the Board notes that during the course of this appeal (in approximately August 2011 and September 2011), the Veteran suffered what initially appeared to be a stroke and was later diagnosed as epileptic episodes, along with MRI evidence of a CVA.  During this time period (from approximately August 2011 to March 2012), the record reflects that the Veteran had residual (cognitive) impairment in judgment, thought processes, and memory, as well as a flat affect on one occasion.  Although some of these symptoms are contemplated in the next-higher 50 percent rating, the Board notes that these transient neurocognitive deficits were expressly attributed his physical condition (i.e., the CVA/epilepsy) and not his service-connected PTSD. See VA Neurocognitive Examination Report and Contemporaneous VA Treatment Records. (Note: it was also during this time frame, predominately, that GAF scores below 60 were assigned). See also Mittleider v. West, 11 Vet. App. 181 (1998).  

Thus, the frequency, severity, and duration of his PTSD symptoms are not akin to symptomatology associated with a higher rating. See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013) ("[The veteran]'s proposed interpretation, meanwhile, would nullify this clear structure by reading relevant symptomatology almost entirely out of the regulation at the 70 percent level.  Under his construction, a veteran whose symptoms correspond exactly to a 30 percent disability could attain a 70 percent rating simply by demonstrating that those symptoms have adversely impacted his work, school, family relations, judgment, thinking, and mood. This interpretation runs contrary to the regulation's plain language.").  The record does not persuasively show that the effects of the symptoms of the Veteran's PTSD are the type, frequency and severity associated with a higher rating.  In summary, the Board finds that the criteria for a disability rating greater than 30 percent for PTSD have not been met.

The Board specifically notes that with respect to social impairment, the Veteran has consistently stated that he has a "great" relationship with his wife, that he goes to church, and that he has a few friends.  He has also reported engaging in leisure activities such as a hunting, caring for his farm animals, and doing yard work.  Although he has recently reported some problems getting along with his neighbors, it cannot be said, overall, that this results in the type of social impairment that is contemplated by the next-higher rating(s).  With respect to occupational impairment, the Board notes that the Veteran was gainfully employed as security guard at the time of the 2009 VA examination; although he endorsed irritability/temper problems, he stated that he was generally able to control his anger/irritability there at work.  He has never reported any lost time from work or any problems with supervisors/disciplinary actions against him as a result of his PTSD.  Rather, the Veteran himself has attributed his unemployment in 2010 to a company downsizing (after which time he was actively seeking new employment) and in 2015 to his recent stroke (which is not a service-connected condition).  

Further, even following his reported increase in symptoms at his 2011 Board hearing, the 2015 VA examiner nonetheless concluded that the Veteran's PTSD was "moderate" in nature and that it resulted in "mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication."  (Notably, this characterization of occupational and social impairment is more akin to a 10 percent rating under the General Rating Formula).  

In any event, notwithstanding the range of reported symptoms and the increase in symptoms reported, the above evidence all suggests an overall impairment more nearly approximating at most a moderate degree of occupational and social impairment equal to that of a 30 percent rating, and no higher.  

The Board has also considered whether the Veteran is entitled to a referral for an extraschedular rating, which is a component of a claim for an increased rating under Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  However, the Board notes that the criteria of 38 C.F.R. § 4.130 , Diagnostic Code 9411, expressly contemplate varying degrees of occupational and social impairment due to a wide variety of symptoms, to include, e.g., depressed mood, anxiety, panic attacks, sleep impairment, as well as the other types of symptoms described by the Veteran and mentioned above.  The Board has assigned a PTSD rating based on the veteran's overall disability picture pursuant to Mauerhan v. Principi, 16 Vet.App. 436, 442-43 (2002), with due consideration to the Veteran's reported symptoms pursuant to Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  

In this case, the rating criteria for psychiatric disorders reasonably describe the nature of the psychological impairment demonstrated by the record and are adequate with respect to his disability.  The Veteran has not described any unusual or exceptional features associated with his disabilities or described how his functioning is impacted in an unusual or exceptional manner.  Consequently, the Board finds that referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321 is not warranted.

Lastly, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the Veteran has been unemployed at various points during the course of the appeal, he has not asserted that it is due to PTSD.  As noted above, in 2010, he left the workforce due to downsizing, and in 2015 as a result of a stroke.  Accordingly, as there is no evidence of unemployability due to his service-connected PTSD, further consideration of TDIU is not warranted. Rice, supra. 

ORDER

Entitlement to an initial disability rating greater than 30 percent for PTSD is denied.


REMAND

Prostate Cancer 

The Veteran asserts that his prostate cancer is due to ionizing radiation and/or zinc chromate exposure from repairing C-47 aircraft (or "hot" aircraft) between 1959 and 1961. See VA Form 9.  On his Radiation Risk Activity Information Sheet, the Veteran also reported that he routinely inspected sheet metal on aircraft and that he was exposed to radiation contained inside the avionics of aircraft.  He indicated that he had been issued, and wore a Film Badge.  The Veteran's DD Form 214 confirms that his military occupational specialty was that of an airframe repair specialist.  

Service connection for disorders claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways: (a) presumptively service connected under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) for radiation-exposed veterans, (b) directly service connected after specified development procedures are conducted under the special framework of 38 C.F.R. § 3.311 if the claimed condition is a radiogenic disease, or (c) directly service connected by showing that the disease was incurred during or aggravated by service. 

In the instant case, the Veteran's claimed prostate cancer is a radiogenic disease. Therefore, in light of his claims of exposure to ionizing radiation in service, he is entitled to the special development procedures provided in 38 C.F.R. § 3.311.  

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 3.311(a)(2).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All records are then to be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible.  After such development, if it is determined that the Veteran was exposed to ionizing radiation and as he subsequently developed prostate cancer after service, then the claim should be forwarded to the Under Secretary for Benefits for consideration of the claim.  The Under Secretary for Benefits, after a consideration of the factors of the case, may then request an advisory medical opinion from the Under Secretary for Health. 

A review of the claims file shows that the RO attempted to verify the Veteran's claimed exposure to ionizing radiation by submitting a request for radiation dose information for the Veteran to the United States Air Force.  A September 2009 response noted the following: 

In response to your request dated 16 Sep 09, we queried the occupational radiation exposure monitoring records in the USAF Master Radiation Registry (MRER) for this Veteran. We found no external or internal exposure date on this individual. The MRER is the single repository for occupational radiation exposure for all Air Force personnel.  Even though our records date back to 1947, there appears to have been cases where early records, especially DD Form 1141, were maintained in the individual's military medical record or by the local unit and were not forwarded for inclusion in the central repository.

In December 2011, the Board remanded this case to contact the Veteran's "local unit" and request all available records regarding his alleged in-service occupational radiation exposure or exposure to any other harmful chemicals.  The RO, however, did not accomplish the above-requested development. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  Instead, the RO noted that it was unable to contact the Veteran's local unit because he was not currently in-service or the Reserves. See SSOC.  The Board notes that the request for "local unit" records was actually a request for the Veteran's prior active duty unit records, to include a search of unit records, medical records, and all other possible avenues for locating a DD Form 1141 - it was not a request for any current or Reserve service unit records or searches.  Accordingly, upon remand, an attempt should be made to obtain the Veteran's unit records based on his active duty service from June 1959 to June 1965. 

Further, the provisions of 38 C.F.R. § 3.311 require that all such records be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies. 38 C.F.R. § 3.311(a)(2)(iii).  Accordingly, on remand, VA must forward the Veteran's claims file to the Under Secretary for Health for preparation of a probable dose estimate to comply with 38 C.F.R. § 3.311(a)(2)(iii).  All pertinent records, to include the Veteran's assertions regarding exposure to ionizing radiation, as well as the September 2009 Air Force Memorandum, are to be forwarded to the Under Secretary of Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies. 38 C.F.R. § 3.311(a)(2)(iii).  After that, if it is determined that the Veteran was exposed to ionizing radiation, the claims file should be referred to the Under Secretary for Benefits pursuant to 38 C.F.R. § 3.311(b)(1). 

Hearing Loss 

The Veteran seeks service connection for hearing loss as a result of in-service noise exposure in association with his duties as an airframe/aircraft repair specialist. 

Service treatment records are negative for hearing loss upon entrance examination in June 1959 and separation examination in July 1965.  Periodic audiological examination reports dated in July 1959, September 1960, January 1963, and April 1964 also show normal hearing.  However, the September 1960 audiological report notes "tinnitus following exposure to noise."  Also, the Veteran's July 1965 separation examination notes "otitis media with perforation and draining ear secondary to pneumonia and throat infection."  Service connection is currently in effect for tinnitus based on in-service noise exposure.  

The Board remanded the claim for service connection for hearing loss to obtain an etiology opinion.  In February 2015, the examiner provided an opinion that hearing loss was less likely as not (less than 50% probability) caused by or a result of military service because there was no permanent significant threshold shift for either ear from enlistment to separation from 1959 to 1965 from 500-6000 Hz.  No other rationale was provided. 

The Board finds that the medical guidance in the examination report requires further clarification.  First, the examiner does not explain the clinical significance that there was no significant threshold shift between entrance into service and separation.  Second, the examiner does not explain the clinical significance of the in-service test results.  Third, the examiner did not explain whether the type and level of noise to which the Veteran was exposed during service caused any acoustic damage that had either a sudden onset or gradually progressed over the years, which has resulted in, or is related to, any current bilateral hearing loss disability that he now has.

The Board notes that the same VA examiner, in February 2009, opined that the Veteran's hearing loss was not caused by otitis media with perforation in-service.  But again, no rationale (other than citing to normal hearing at separation) was provided.  As otitis with perforation was noted on separation examination, and as the claim is being remanded for the reasons explained immediately above, the Board finds that a new opinion addressing this issue should also be obtained upon remand. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran's active duty unit from his period of service from June 1959 to June 1965 and request all available records regarding his alleged in-service occupational radiation exposure.  A search of these unit records, medical records, and all other possible avenues for locating a DD Form 1141 should be accomplished. 

If these records are unobtainable a negative reply should be noted in writing and associated with the claims folder and the Veteran should be notified.

2. Thereafter, forward the claims file to the Under Secretary for Health for preparation of an estimate of the Veteran's probable dose exposure to ionizing radiation in service. See 38 C.F.R. § 3.311(a)(2)(iii) (2015). 

3. After receipt of the dose estimate provided by the Under Secretary for Health, VA should review that dose estimate and determine whether any additional development of the ionizing radiation claim is required under 38 C.F.R. § 3.311(b) (2015) and complete such development.  Then, determine whether the ionizing radiation claim requires any further review by the Under Secretary for Benefits pursuant to 38 C.F.R. § 3.311(c) (2015).

4. Schedule the Veteran for a VA examination for bilateral hearing loss.  The electronic claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent history, including in- service and civilian noise exposure, symptomatology, and findings must be reported in detail.  A complete rationale for all opinions must be provided.

The examiner is asked to address the following questions:

a.  Is it at least as likely as not (probability of 50 percent or more) that the type and level of noise to which the Veteran was exposed during service caused any acoustic damage, which had a sudden onset or has gradually progressed over the years, that has resulted in, or is related to, any bilateral hearing loss disability that the Veteran now has?  In making this assessment, the examiner should specifically discuss (1) the Veteran's account of the type and level of noise to which he was exposed, while working on the flight line and in/near aircrafts, during service; (2) the clinical significance of any threshold shift between entrance into service and separation; (3) the clinical significance of the in-service test results; and (4) the effect the Veteran's in-service noise exposure has had on any bilateral hearing loss disability that he now has.

b.  Is it at least as likely as not (probability of 50 percent or more) that the otitis media with perforation, which was noted on the separation examination caused any acoustic damage that has resulted in, or is related to, any bilateral hearing loss disability that the Veteran now has?

A fully articulated rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science that apply to this case, which may reasonably explain the medical guidance in the study of this case.

5. After completing the above, and any other development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


